Citation Nr: 1417292	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-34 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for a myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion evaluated as 20 percent disabling prior to November 2, 2011.

2.  Entitlement to an increased evaluation for a myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion evaluated as 40 percent disabling from November 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a September 2009 Board hearing at the RO before a Veterans Law Judge.  In October 2013, the Veteran was notified that the Veterans Law Judge who had conducted the hearing was no longer employed at the Board and that he had a right to another hearing.  The Veteran indicated that he did not desire an additional hearing in correspondence dated in November 2013.

In November 2010, the Board remanded multiple issues on appeal for additional development.  While claims of entitlement to service connection for jungle rot of the left hand and for a skin disorder of the hands and feet were initially on appeal, in a May 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for xerosis of the hands and tinea of the feet (claimed as a bilateral hand and foot skin condition and jungle rot of the left hand).  As this represents a full grant of the matters previously on appeal, these issues are no longer before the Board.

In May 2012, the AMC also granted a 40 percent rating for the appellant's myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion (also referred hereinafter as a "lumbar spine disability,"); as well as a 20 percent rating for left lower extremity radiculopathy, effective November 2, 2011.  In an August 2013 rating decision, the RO found that it was clear and unmistakable error to assign separate ratings for left lower extremity radiculopathy and left sided sciatica.  Hence, it discontinued the separate evaluation for left sided sciatica, effective November 2, 2011.  The May 2012 rating decision also granted entitlement to a total disability rating based on individual unemployability.

A review of Virtual VA reveals that it contains an October 2013 Appellate Brief and VA treatment records relevant to the claims on appeal.  The Board has also reviewed the Veterans Benefits Management System paperless claims processing system, which does not currently contain any documents relevant to the Veteran's claims.

The issue of entitlement to an increased evaluation for a myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion evaluated as 40 percent disabling from December 8, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 8, 2010, the Veteran's myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion was not manifested by forward thoracolumbar flexion to 30 degrees or less, or by favorable or unfavorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes having a total duration of at least four weeks during the previous twelve months.

2.  Since December 8, 2010, the Veteran's myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion has been manifested by forward thoracolumbar flexion limited to 25 degrees and limited by painful motion to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion prior to December 8, 2010 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 40 percent rating for a myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion from December 8, 2010 to November 2, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In a January 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additional letters sent in May 2006, December 2006, and February 2009 provided notice of how disability ratings and effective dates are determined.  The claim was last readjudicated in May 2012.  Hence, any defect with regard to the timing or content of the notice to the appellant is harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.  

Pursuant to the November 2010 remand, the AMC, in pertinent part, acquired additional VA treatment records and afforded the Veteran with VA orthopedic and neurological examinations of the spine in December 2010 and November 2011.  All records and examination reports have been associated with either the paper or Virtual VA claims files.  Hence, the RO/AMC has substantially complied with the November 2010 remand instructions, and no further action on the issue being decided is warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  

In the current case, in a May 2012 rating decision, the AMC "staged" the Veteran's disability ratings assigning a 20 percent rating prior to November 2, 2011 and 40 percent since November 2, 2011.  For the reasons that will be explained below, the Board finds that the more appropriate "staging" of the disability is to assign a 20 percent evaluation prior to December 8, 2010 and a 40 percent rating since December 8, 2010.  The issue of entitlement to a rating higher than 40 percent since December 8, 2010 is remanded for further development.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  Id.  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion has been rated under both Diagnostic Code 5242 for degenerative arthritis of the spine and Diagnostic Code 5243 for intervertebral disc syndrome.  For Diagnostic Codes 5235 - 5243 (diseases and injuries of the spine), a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

There are separate rating criteria for the spine available under Diagnostic Code 5243, for an intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1).  A 20 percent rating is warranted where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  The Veteran is separately evaluated for neurological abnormalities associated with his lumbar spine disability, including left sided sciatica and left lower extremity radiculopathy, and he has not submitted any notice of disagreement with the assignment of these ratings.  Therefore, only the question regarding the rating assigned to orthopedic manifestations of the appellant's lumbar disorder is before the Board at this time, and symptoms of neurological disorders relating to the lumbar spine are not currently being considered.

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).
 
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran asserts that his myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion warrants greater than the assigned 20 percent rating prior to November 2, 2011.  The Veteran was granted a 20 percent evaluation for this disorder effective December 7, 2005 in a July 2006 rating decision.  The Veteran has submitted statements indicating that he feels low back pain almost all of the time.  At his September 2009 Board hearing, he stated that he sometimes had painful flare-ups requiring rest that last for 3 to 4 days and that he felt increased pain after prolonged sitting or walking a couple of blocks.  He stated that he treated his back pain with exercise, a transcutaneous electrical nerve stimulation (TENS) unit, ice packs, and heating pads and that he wore a back brace to stabilize his spine.  The Veteran also stated that because he had increased pain at night after the lifting and twisting he was required to do at work, his back pain was a factor in his decision to retire early.

The Veteran's VA treatment records include numerous complaints and treatments for the lumbar spine.  In November 2005, he was treated for low back pain.  Physical examination found normal neurological findings, normal muscle tone, normal gait, and no tingling, numbness, weakness, or atrophy.  The Veteran was diagnosed with osteoarthritis/degenerative joint disease.  In December 2005, April 2006, and September 2006, he again reported pain in his back, and in October 2006 he also reported pain radiating down his left leg.  He was diagnosed with lumbar degenerative joint disease, radiculitis, lumbar fusion, spondylolisthesis, and scoliosis.  May 2006 X-rays showed slight s-shaped scoliosis, previous bony fusion of the posterior elements from L3/L4 through L5/S1, facet joint arthrosis at L2/L3, minimal retrolisthesis of L1 on L2 and L2 on L3, marked disc space narrowing at L4/L5, and almost complete obliteration of the L5/S1 disc space.  A November 2006 magnetic resonance imaging (MRI) scan found mild to moderate degenerative discs, with disc space narrowing, diffuse disc bulge, partial fusion at L4/L5, and rudimentary disc at L5/S1.

The Veteran was treated for chronic lower back pain and osteoarthritis/degenerative joint disease on multiple occasions in 2007, and in November 2007 he was issued a TENS unit to help manage the pain.  He was diagnosed with degeneration of the intervertebral disc with lumbar spine status post fusion at L4/L5.  In December 2007, he reported a good response to physical therapy and acupuncture, but still had occasional flare-ups.

The Veteran continued to receive regular treatment for lower back pain throughout 2008 and 2009.  The Veteran began receiving regular treatment from specialists in orthopedics and neurology for his spine disability in January 2009.   X-rays taken in January 2009 showed straightening of normal lumbar lordosis, bony fusion at L4/L5, multilevel degenerative changes with mild vertebral body spurring and space narrowing.  An orthopedic surgery note indicated that the Veteran had increased lower back pain with occasional radiation down the left leg.  Physical examination showed normal motor reflexes, decreased flexion and extension due to pain, no deformity, and no atrophy.  An April 2009 orthopedic examination found no numbness or tingling, no deformity or atrophy, and normal motor reflexes.  The Veteran reported using braces and anti-inflammatory drugs for acute flare-ups.  MRI imaging showed multilevel degenerative disease of the discs in the vertebra.  In a May 2009 neurology consultation, the Veteran reported having lower back pain that flared up every 3 to 6 weeks with pain lasting for several days.  He denied any motor weakness.  The Veteran reported similar symptoms at evaluations in July 2009.

In August 2009, the Veteran reported having had an acute episode of right side thoracolumbar junction pain.  August 2009 X-rays showed moderate S-shaped scoliosis and moderately advanced degenerative disc narrowing with small anterior osteophytes from T4-T5 through T8-T9.  In November 2009, the Veteran reported that he had changed medication because his former medication had made him feel unsteady.  In January and March 2010, the Veteran reported continued lower back pain and side effects, including light-headedness, from his medication.  In July 2010, the Veteran reported continued severe flare-ups every few weeks and denied any weakness or numbness in his lower extremities.

The Veteran's private treatment records are generally silent regarding treatment of the lumbar spine, other than a July 2005 treatment for generalized osteoarthritis.

The Veteran was first afforded a VA examination in May 2006.  He reported having had repeated back pain since service separation, which became more severe in 1980 and required diskectomy and spinal fusion surgery.  He stated that he now had a generally low level of pain which would flare-up up three to four times a year, requiring three to four days of rest and causing a decrease in his functional range of motion and requiring the use of a back brace.  He reported that the pain was primarily on his left side and that there was no radiation of pain or numbness in the legs.  He denied any incapacitating episodes in the previous 12 months or difficulty walking.  He stated that he had to refrain from heavy lifting, but had no problems in carrying out his usual occupational tasks as a foreman.  On physical examination, the examiner found no loss of lumbar lordosis or muscle spasm.  Range of motion testing indicated forward flexion of 55 degrees, extension of 15 degrees, right and left lateral flexion of 20 degrees, and right and left lateral rotation of 20 degrees, with pain on all maneuvers.  After three repetitive motions the Veteran had acute pain and did not complete the range of motion testing; the examiner noted that pain appeared to restrict motion by almost 50 percent, but did not provide any clinical measurements.  The examiner diagnosed the Veteran with myofascial lumbosacral spine pain syndrome with degenerative changes of the lumbar spine after laminectomy and fusion of L4/L5 and S1.

In a January 2007 VA spine examination, the Veteran reported having sharp and constant left sided low back pain which occasionally radiated down his left leg.  He stated that he wore a support orthosis and treated the pain with medication and ice.  The Veteran reported that he worked as an equipment supervisor, which did not require any heavy lifting, but that he had minimal to moderate difficulties with his job and that he had flare-ups once or twice a week lasting one to two days and approximately two incapacitating episodes in the last 12 months.  On physical examination, the examiner found tenderness in the left lower paraspinal area.  Range of motion testing indicated forward flexion of 60 degrees, extension of 20 degrees, lateral flexion of 15 degrees, and lateral rotation of 20 degrees, all with pain on motion.  The examiner diagnosed the Veteran with chronic low back pain syndrome, degenerative disc disease, facet joint arthritis, and spinal stenosis.

In a December 2010 VA examination, the Veteran reported that he continued to have constant low back pain.  The examiner noted that he had fully reviewed the Veteran's claims file and service medical records, and provided a discussion of his past medical history.  The Veteran denied any incapacitating episodes in the past 12 months, but reported flare-ups approximately once a month that lasted for three to four days at a time and prevented him from functioning normally.  The Veteran reported feeling stiffness, fatigue, spasms, weakness, decreased motion, numbness, paresthesias, and foot weakness due to his back disability, that he used a cane to help him ambulate, and that he could walk approximately 100 feet before he had to stop due to pain.  

On physical examination, the examiner found no muscle spasm, localized tenderness, guarding, abnormal spinal contour, postural abnormalities, fixed deformities, or abnormalities of the musculature.  Range of motion testing revealed forward flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 18 degrees, right lateral flexion to 16 degrees, left lateral rotation to 22 degrees, and lateral rotation to 23 degrees.  Following repetitive range of motion, forward flexion was possible to 76 degrees, extension to 20 degrees, left lateral flexion to 22 degrees, right lateral flexion to 18 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 23 degrees.  There was no pain, fatigue, weakness, lack of endurance, or incoordination noted on repetitive range of motion examination.  Neurological examination found the Veteran's senses, motor strength, and bilateral reflexes to be completely intact.  X-rays showed a variety of lumbar problems, including degenerative disc disease and joint arthrosis.  The examiner diagnosed the Veteran with degeneration of the lumbar spine.

In November 2011, the Veteran was afforded an additional VA orthopedic examination.  The VA examiner did not have access to the Veteran's claims file.  The Veteran discussed symptoms of pain and stiffness similar to those that have been previously discussed.  Range of motion testing revealed forward flexion to  25 degrees, extension, bilateral lateral flexion and right lateral rotation to 5 degrees in each plane; and left lateral rotation to 10 degrees.  There was objective evidence of painful motion for the forward flexion at 15 degrees.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for a lumbar spine disability at any time prior to December 8, 2010.

The May 2006, January 2007, and December 2010 VA examinations have shown no less than a thoracolumbar forward flexion of 55 degrees at any time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  While the May 2006 VA examiner stated that there was significant decrease in the Veteran's range of motion due to pain following repetitive range of motion, the testing was not completed and no clinical evidence was providing regarding the extent of the limitation of range of motion.  Subsequent range of motion testing in January 2007 and December 2010 did not find forward thoracolumbar flexion to 30 degrees or less, and repetitive motion testing in December 2010 did not find any decrease in range of motion following repetitive motion.  The December 2010 examiner specifically found no evidence of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  At no point prior to December 8, 2010 did any VA examiner or other physician find that the Veteran had favorable or unfavorable ankylosis of the entire spine or the entire thoracolumbar spine.  Id.

There is also no evidence that the Veteran would warrant a rating higher than 20 percent prior to December 8, 2010 under Diagnostic Code 5243 for intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In May 2006 and December 2010, the Veteran denied having any incapacitating episodes in the respective 12 month periods.  In January 2007, he reported having had two incapacitating episodes in the previous 12 months.  While he did not specifically indicate the length of these episodes, he did state that his flare-ups typically lasted for one to two days.  Furthermore, the Veteran's VA treatment records from 2006 to 2007 do not include any mention of being prescribed bedrest or of being otherwise incapacitated during these two episodes for lengths which would meet or exceed four weeks.  There is therefore no medical evidence supporting the assignment of a higher rating under the Diagnostic Code for intervertebral disc sydrome.  Id.

As discussed above, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. 202.  The evidence, however, shows that while the Veteran clearly has some limitation of motion and pain, his symptoms are those contemplated for and adequately compensated for in the rating criteria.  None of the VA examinations of record prior to December 8, 2010 found that the Veteran had measurable decrease in functional use, range of motion, or measurable functional limitation due to increased pain upon repetitive use testing that would warrant an evaluation in excess of 20 percent.  The Veteran's VA treatment records show frequent complaints of pain and various treatments to assist in amelioration of pain, but there is nothing in the VA treatment records that shows any significant functional impact or clinical evidence which would satisfy the criteria for a rating in excess of 20 percent.

The Board has also considered whether the Veteran's disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  While the Veteran indicated that he had increased pain at night because of the strain of his job when he was working, he also clearly indicated to the May 2006 and January 2007 VA examiners that his lumbar disability did not impact his ability to adequate perform at work.  There is no evidence that the Veteran has ever required hospitalization or had other symptoms which would be considered an exceptional disability picture outside of governing norms.  The rating criteria therefore adequately describe the Veteran's disability level and symptomatology, his disability picture is what is contemplated by the rating schedule, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

Based on the foregoing, the Board finds that the rating currently assigned to the Veteran for a myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion for the period prior to December 8, 2010 is appropriate and that the evidence of record preponderates against a finding that the criteria for a rating in excess of 20 percent have been met.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Regarding the period from December 8, 2010 to November 1, 2011, the Board finds that, with resolution of reasonable doubt in the appellant's favor, the Veteran's myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion warranted a rating of 40 percent.  At some point following his December 7, 2010 VA examination, the Veteran's lumbar motion significantly declined, as the November 2011 test results show significantly decreased range of motion.  Although the November 2011 examiner did not have access to the claims file, and was therefore unable to make an informed assessment of the full occupational impact of his lumbar spine disability or the frequency and duration of his incapacitating episodes in the previous 12 months, based on the range of motion test results alone, the evidence indicates that the Veteran's lumbar spine disability had worsened since his previous VA examination in December 2010 and that he did meet the criteria for a rating of at least 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Accordingly, resolving reasonable doubt in the appellant's favor, the Board grants an evaluation of 40 percent for myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion from December 8, 2010 to November 1, 2011.  The appellant's entitlement to an evaluation in excess of 40 percent for a lumbar spine disability since December 8, 2010 is the subject of the remand below.


ORDER

Entitlement to an increased evaluation for a myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion evaluated as 20 percent disabling prior to December 8, 2010 is denied.

Entitlement to a 40 percent evaluation for a myofasical lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion from December 8, 2010 to November 2, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As discussed above, in November 2011 the Veteran was afforded a VA examination of the spine.  Although the November 2010 Board remand clearly stated that the claims file must be made available to the examiner for review, the November 2011 VA examiner indicated that no claims file had been sent for review.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)  Compliance by the RO/AMC with Board remands is neither optional nor discretionary, and the case must therefore be remanded before a final adjudication on the issue of the appropriate rating for the Veteran's service-connected lumbar spine disability for this period on appeal can be rendered.

Additionally, the record indicates that the Veteran receives regular medical treatment for his back at the Northport VA Medical Center in Northport, New York.  The record currently includes VA treatment records dating up to August 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should therefore undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA records of evaluation or treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent treatment records from the Northport VA Medical Center since August 2013.  All records received should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Forward the entire claims file to the examiner who performed the November 2011 VA orthopedic examination.  The examiner is also to be provided access to Virtual VA.  The examiner must specify in his report that the claims file and Virtual VA records have been reviewed.

Following a detailed review of the Veteran's pertinent medical history, lay statements, and current treatment for spine disorders, the examiner is to state whether the Veteran has any additional impairment due to his service-connected lumbar spine disability which is not reflected in the November 2011 examination report.  The examiner should also state whether there is any evidence that the Veteran has had incapacitating episodes having a total duration of at least four weeks during the previous 12 months or if there are any further indications of the Veteran's service-connected lumbar spine disability's impact on his mobility or occupational functioning.   By definition an incapacitating episode is a period of physician prescribed bed rest.

A complete rationale for any opinions expressed must be provided.  If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

If the examiner who conducted the November 2011 VA examination is not available, forward the record to a similarly situated examiner and ask him/her to address the same questions above.  If it is concluded that a new examination is indicated, schedule the Veteran for a new VA lumbar spine examination.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  After the development requested has been completed, the RO/AMC should review any examination reports or addenda to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documented his or her consideration of the claims file and Virtual VA.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  Thereafter, the RO/AMC must readjudicate the issue of entitlement to an increased evaluation for a lumbar spine disability evaluated as 40 percent disabling from December 8, 2010.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


